Case 2:17-cv-09070-JVS-JC Document 55-4 Filed 02/27/19 Page 1 of 2 Page ID #:485



    1

    2

    3

    4

    5

    6

    7

    8

    9                     UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        EDELYNNE BERGADO,                      Case No. 2:17-cv-09070-JVS-JC
   12
                      Plaintiff,               [PROPOSED] ORDER
   13                                          APPROVING THE SETTLEMENT
                                               AGREEMENT, DISMISSING THE
   14        v.                                ACTION WITH PREJUDICE, AND
                                               RETAINING JURISDICTION TO
   15   MARLON VELONZA, et al.,                ENTER ONE OF TWO
                                               STIPULATED JUDGMENTS
   16                 Defendants.
                                               Judge: Hon. James V. Selna
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                    [PROPOSED] ORDER
Case 2:17-cv-09070-JVS-JC Document 55-4 Filed 02/27/19 Page 2 of 2 Page ID #:486




    1                                [PROPOSED] ORDER
    2        Having reviewed the Joint Stipulation for Court Approval of Settlement
    3 Agreement, for Dismissal With Prejudice, and for Retention of Jurisdiction to Enter

    4 One of Two Stipulated Judgments (“Stipulation”) filed by the parties to this action,

    5 and considering the terms of dismissal proper, IT IS HEREBY ORDERED:

    6        1.    The Settlement Agreement executed by the Parties is approved as a fair
    7 and reasonable resolution of a bona fide and good faith dispute.

    8        2.    This Court expressly retains jurisdiction for the purpose of enforcing the
    9 terms of the Settlement Agreement attached as Exhibit A to the Parties’ Stipulation,

   10 and incorporated into this Order by reference as though fully set forth herein.

   11        3.    Within six months of this Order, the Parties are directed to file a joint
   12 report informing the Court as to whether Defendants have performed under the

   13 Settlement Agreement, and therefore whether the Court should enter the proposed

   14 judgment attached as Exhibit B to the Stipulation or the proposed judgment attached

   15 as Exhibit C to the Stipulation.

   16        4.    Otherwise, this action is DISMISSED with prejudice, with the Parties’
   17 bearing their own respective costs and attorneys’ fees.

   18

   19 IT IS SO ORDERED.

   20

   21

   22 Dated: February ___, 2019              ____________________________
                                             Honorable James V. Selna
   23                                        United States District Judge
   24

   25

   26

   27

   28
                                                1
                                         [PROPOSED] ORDER
